      Case 2:19-cv-02246-JCZ-JVM Document 25 Filed 08/28/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

ALOYSIUS J. CAPPER, III,                      )
                                              )
              Plaintiff,                      )
                                              )
              v.                              )
                                              )
CAPITAL ONE FINANCIAL                         )
CORPORATION, CAPITAL ONE                      )   Case No. 2:19-cv-02246-JCZ-JVM
FINANCIAL CORPORATION                         )
ASSOCIATE SAVINGS PLAN,                       )
FIDELITY MANAGEMENT                           )
COMPANY AND TRUST, and XYZ                    )
INSURANCE COMPANY,                            )
                                              )
              Defendants.                     )

                           JOINT STIPULATION OF DISMISSAL

       Come now Plaintiff, by counsel, and Defendants, by counsel, and stipulate that this

matter be dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.

In support hereof, the parties show the Court that all matters previously in dispute between

them have been resolved.

       WHEREFORE, the parties, by their respective counsel, stipulate that this matter be

dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.

                                           Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.

                                           By: /s/ Tina M. Bengs
                                           Tina M. Bengs
                                           Admitted pro hac vice
                                           56 S. Washington St., Suite 302
                                           Valparaiso, IN 46383
                                           Ph.: (219) 242-8664
      Case 2:19-cv-02246-JCZ-JVM Document 25 Filed 08/28/19 Page 2 of 2




                                     Fax: (219) 242-8669
                                     Tina.bengs@ogletree.com

                                     Attorneys for Defendants Capital One Financial
                                     Corporation, Capital One Financial Corporation
                                     Associate Savings Plan, and Fidelity
                                     Management Trust Company


                                     CLARY SUBA NEALE

                                     By:/s/ Christopher T. Freyder
                                     Christopher T. Freyder, LBN # 37124
                                     406 N. 4th St.
                                     Baton Rouge, LA 70802
                                     Ph.: (225) 926-6788
                                     Fax: (225) 926-8345

                                     Attorneys for Plaintiff



                           CERTIFICATE OF SERVICE

      I hereby certify that on August 28 2019, a copy of the foregoing JOINT

STIPULATION OF DISMISSAL has been served on all counsel of record via the Court’s

Electronic Case Filing System.

                                     /s/ Tina M. Bengs
                                     Tina M. Bengs




                                          2
